IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

D.C., MOTHER         OF     A.M.,    NOT FINAL UNTIL TIME EXPIRES TO
MINOR CHILD,                         FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,

v.                                   CASE NO. 1D16-2960

FLORIDA DEPARTMENT OF
CHILDREN AND FAMILIES,

      Appellee.


_____________________________/

Opinion filed September 14, 2016.

An appeal from the Circuit Court for Suwannee County.
William F. Williams, Judge.

James Janousek, II, of the Law Office of James Janousek, Live Oak; Lucas J. Taylor
of Sellers, Taylor & Morrison, P.A., Live Oak, for Appellant.

Pamela Jo Bondi, Attorney General; Ward L. Metzger, Department of Children and
Families, Jacksonville; David P. Krupski, Guardian Ad Litem Program, Sanford, for
Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., ROWE and WINOKUR, JJ., CONCUR.